             Case 3:17-cv-05201-TSZ Document 239 Filed 04/27/21 Page 1 of 2




 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
          JACOB BEATY, et al.,
 8                               Plaintiffs,
                                                          C17-5201 TSZ
 9             v.
                                                          MINUTE ORDER
10        FORD MOTOR COMPANY,
11                               Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
            (1)    The mandate having been issued by the United States Court of Appeals for
14
     the Ninth Circuit, see docket no. 238, this case is returned to the Court’s active docket.
15        (2)     Plaintiffs’ motion for class certification (docket no. 68), Plaintiffs’ motions
   to exclude (docket nos. 108 & 114), and Defendant’s motions to exclude (docket
16 nos. 122, 124, 126, & 131), all of which were denied as moot, see Order (docket no. 228),
   are now RENOTED to May 28, 2021, to provide the Court with an opportunity to review
17 the briefing, exhibits, and other documents filed in connection with these pending
   motions. The Court anticipates scheduling oral argument in connection with these
18 pending motions, if necessary, within thirty (30) days of the noting date.

19         (3)    The parties are DIRECTED to meet and confer and to file a Joint Status
     Report on or before May 14, 2021, addressing the following issues:
20
                (a)    Whether any additional briefing in connection with the pending
21 motions, described in ¶ 2 above, is necessary;

22

23

     MINUTE ORDER - 1
             Case 3:17-cv-05201-TSZ Document 239 Filed 04/27/21 Page 2 of 2




 1                 (b)   The names, email addresses, and telephone numbers of lead counsel,
     not to exceed two (2) individuals per party;
 2
                  (c)     Whether the Court should order mediation under Local Civil Rule
 3 39.1;

 4                 (d)    When the parties will be prepared to proceed to trial and how long
   any trial will likely last. The Court anticipates setting a trial date approximately six (6)
 5 months after resolving Plaintiffs’ motion for class certification (docket no. 68). The
   parties should address whether additional discovery and/or motions practice is required
 6 after the resolution of Plaintiffs’ motion for class certification, see docket nos. 37, 44; and
                 (e)    Whether any party wishes a scheduling conference, or whether any
 7 other issues need to be addressed by the Court, before the Court enters a scheduling order
   in this case.
 8
           (4)   The Clerk is directed to send a copy of this Minute Order to all counsel of
 9 record.

10         Dated this 27th day of April, 2021.

11
                                                      William M. McCool
12                                                    Clerk

13                                                    s/Gail Glass
                                                      Deputy Clerk
14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
